Citation Nr: 0827092	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-41 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for pes planus.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for an upper 
respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Augusta, Maine (RO).  The veteran's claims file is in the 
jurisdiction of the VA Regional Office in Detroit, Michigan.

The issues of entitlement to a compensable evaluation for pes 
planus and entitlement to service connection for a headache 
disorder are addressed in the remand portion of the decision 
below, and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  A low back disorder is not shown by the evidence of 
record to be related to active military service. 

2.  The evidence of record shows that the veteran's upper 
respiratory disorder preexisted active service.

3.  The evidence of record demonstrates that the veteran's 
upper respiratory disorder was not aggravated by active 
service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

2.  An upper respiratory disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in May 2003 advised the veteran of the 
foregoing elements of the notice requirements.  In addition, 
a May 2005 letter also satisfied the duty to notify 
provisions, and was followed by an October 2005 statement of 
the case that readjudicated the issues.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), cert. granted 
__ U.S.L.W. __ (U.S. Jun. 16, 2008) (holding that although 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although there is no 
examination regarding a low back disorder or an upper 
respiratory disorder, none is required here.  38 C.F.R. § 
3.159(c)(4).  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
There must be chronic disability resulting from any inservice 
occurrence of an injury or disease, and if there is no 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

I.  Low Back Disorder

The veteran contends that he injured his low back inservice, 
and that service connection for a low back disorder is 
warranted.

The veteran's service medical records are negative for any 
complaints of or treatment for a low back disorder.  A 
December 1970 separation examination noted a normal spine.  
In a report of medical history, completed at that time, the 
veteran denied recurrent back pain.

Subsequent to service discharge, private medical treatment 
records from November 1996 to October 2005 reveal complaints 
of and treatment for chronic low back pain.  The records 
reveal diagnoses of acute lumbosacral sprain with 
radiculopathy, low back pain with radiation, chronic low back 
pain with radiculopathy, and lumbar spondylosis.  A November 
1996 treatment record notes that the veteran presented for 
evaluation of bodily injury incurred at a car repair shop.  
The veteran reported that he had a dispute with the mechanic 
of the car repair shop about his car repair, and that he was 
assaulted and was hit by fists on the neck, the mid-back, and 
on the lumbosacral spine area.  The diagnosis was acute 
lumbosacral sprain.  Another November 1996 treatment record 
reveals a diagnosis of acute lumbar sprain secondary to 
injury.  In March 1997, the veteran underwent a magnetic 
resonance imaging (MRI) scan of the lumbosacral spine which 
was normal.  A March 1998 record reveals that, in November 
1996, the veteran was assaulted while having his engine 
refurbished by several employees and the owner.  The report 
explains that he was tackled, restrained, kicked, and beaten, 
and he sustained blunt blows to the head, neck, chest, and 
low back.  The report further reveals that, as a result of 
the assault, the veteran complained of constant headaches as 
well as pain radiating down his left arm and left lower 
extremity.  The diagnoses were cervical and lumbar 
spondylosis, rule out herniated disc, and rule out subdural 
hematoma.  A March 1998 record noted that a computed 
tomography (CT) scan of the veteran's low back was normal.

In November 1998, the veteran underwent a neurological 
evaluation.  He reported that he was assaulted approximately 
one year and a half before, and that during the assault, he 
sustained injuries to his neck, mid back, and low back.  He 
further noted that his low back pain has persisted since the 
assault.  He complained of pain in the left lumbosacral area 
that radiates to the left lower extremity and the posterior 
thigh into the left lateral calf.  He noted that the pain was 
deep and aching, and the leg pain was sharp, shooting, and 
cramp-like.  There was occasional parathesia of the posterior 
aspect of the thigh, but not in the foot.  He reported that 
the pain was worse with any activity and with Valsalva 
maneuvers.  Physical examination of the spine revealed the 
left thoracolumbar paraspinal muscles to be tender.  There 
was a mild degree of muscle spasm of the left lumbosacral 
muscles.  Range of motion of the lumbosacral spine was 
decreased due to pain.  The sciatic notch was not tender, but 
there was a tender left trochanteric area with tender 
internal and external rotation of the hip.  A neurological 
examination was also conducted, which revealed the veteran's 
muscle strength to be 5/5 in all muscle groups.  Deep tendon 
reflexes were 2+ throughout, and there was no atrophy, no 
fasciculations, no Hoffman's, and no Babinski's sign present.  
The examiner concluded that the veteran had "a lumbar sprain 
associated with his injury and assault" and an L-5 
radiculopathy.  

A January 1999 MRI of the lumbosacral spine was normal.  A 
March 2001 treatment record noted the veteran's complaints of 
low back pain since an assault.  A March 2001 MRI of the 
lumbosacral spine revealed no evidence for focal spine 
stenosis or lumbar disc herniation.  An April 2002 treatment 
record reveals the veteran's complaints of low back pain 
which radiates down his left leg.  The veteran explained that 
he was "attacked and kicked in the back" in 1996, and that 
he has had pain ever since.

The Board finds that the evidence of record does not support 
a finding of service connection for a low back disorder.  
There is a diagnosis of a current low back disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, service 
medical records are negative for any complaints of or 
treatment for back pain inservice.  In addition, there is no 
medical evidence of record which demonstrates a nexus between 
the veteran's current disability and active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Further, the medical evidence of record indicates 
that the veteran's current low back disorder is the result of 
an assault that occurred in November 1996.  Moreover, the 
first medical evidence of a low back disorder was in November 
1996, over 25 years after service discharge.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  As there is no competent evidence which provides 
the required nexus between military service and the issue on 
appeal, service connection for a low back disorder is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Upper Respiratory Disorder

In support of his claim for entitlement to service connection 
for an upper respiratory disorder, the veteran argues that he 
had upper respiratory infections inservice, and that he 
currently has upper respiratory infections.

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 C.F.R. § 
3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner 
v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153 (West 2002).  If 
this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131.

Here, the veteran's August 1967 service entrance examination 
was negative for any evidence of an upper respiratory 
disorder.  38 C.F.R. § 3.304(b) (noting that only where a 
condition is recorded in an examination report is it presumed 
pre-existing service).  Accordingly, the veteran is presumed 
sound upon entrance.  Rebutting the presumption of soundness 
is a two-part analysis.  There must be clear and unmistakable 
evidence that the upper respiratory disorder pre-existed 
service and was not aggravated during service.  

The Board finds that there is clear and unmistakable evidence 
that the veteran's upper respiratory pre-existed service.  
Private hospital medical records from September 1967 and 
October 1967 diagnosed acute bronchitis.  The hospital 
records reveal that the veteran was admitted to the hospital 
for a "persistent refractory upper respiratory infection" 
in September 1967.  The veteran's symptoms subsided and he 
was discharged on symptomatic therapy to be followed as an 
outpatient.

As noted above, rebutting the presumption of soundness is a 
two-part analysis.  As the veteran's upper respiratory 
disorder is shown by clear and unmistakable evidence to pre-
exist service, consideration must be given to whether clear 
and unmistakable evidence exists to show that the veteran's 
preexisting upper respiratory disorder was not aggravated 
during service.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease or disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2007).  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation 
inservice, where there was temporary worsening of symptoms, 
but the condition itself did not worsen.  Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

As noted above, pre-service medical records show that the 
veteran had a persistent refractory upper respiratory 
infection in September 1967.  The veteran's August 1967 
service entrance examination was negative for a respiratory 
disorder, as his lungs and chest were noted to be normal.  It 
appears that the veteran's September 1967 entrance 
examination report was amended in January 1968 when the 
private records from his hospital stay for a respiratory 
disorder were received, as there is a note on the veteran's 
entrance examination report which indicates that the records 
were attached to the examination report.  The examination 
report also reveals that the information contained in the 
private records (i.e., a diagnosis of acute bronchitis) was 
not considered disqualifying.  On an August 1967 report of 
medical history, the veteran noted a history of allergic 
rhinitis and hay fever and denied a history of sinusitis.  
Although the veteran's remaining service medical records 
reveal complaints of watery eyes, sneezing, sore throat, and 
chest pain, and diagnoses of probable hay fever and possible 
cold, the service medical records are negative for any 
diagnoses of an upper respiratory disorder.  The veteran's 
December 1970 separation examination reveals that his lungs 
and chest were normal.  In a report of medical history, 
completed at that time, the veteran denied frequent or 
chronic colds, and noted a history of sinusitis.  

As the veteran's service medical records do not reveal any 
diagnoses of or treatment for an upper respiratory disorder 
inservice, the evidence does not show that the veteran's pre-
existing upper respiratory disorder worsened during service.  
Thus, there is clear and unmistakable evidence that the 
veteran's upper respiratory disorder was not aggravated 
during service.  Moreover, the first postservice medical 
evidence of record of an upper respiratory disorder is in 
1998, which is 27 years after service discharge.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

As clear and unmistakable evidence exists to show both that 
the veteran's upper respiratory disorder preexisted service 
and that it was not aggravated inservice, the presumption of 
soundness is rebutted.  Accordingly, service connection for 
an upper respiratory disorder is not warranted.  Wagner, 370 
F.3d at 1096.


ORDER

Service connection for a low back disorder is denied.

Service connection for an upper respiratory disorder is 
denied.


REMAND

I.  Pes Planus

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA's duty to assist includes providing a new 
medical examination when the available evidence is too old 
for an adequate evaluation of the current condition.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 
C.F.R. § 3.326(a).

With respect to the issue of entitlement to a compensable 
evaluation for pes planus, the appeal must be remanded for a 
medical examination and opinion because the evidence of 
record is insufficient upon which to base an appellate 
decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) 
(noting that remand may be required if record before the 
Board contains insufficient medical information).  Although a 
VA examination was provided in August 2003, the clinical 
findings of that examination report are now over 5 years old.  
Because the appeal period in question spans from January 2003 
to the present, to adjudicate the severity of the veteran's 
service-connected pes planus over this period without more 
current clinical findings would be in error, especially 
because no contemporaneous medical treatment records are of 
record.  See Weggenmann, 5 Vet. App. at 284.  Accordingly, 
new VA medical examination is warranted to determine the 
current extent of the veteran's service-connected pes planus.  
38 C.F.R. § 3.159(c)(4)(i); see Littke, 1 Vet. App. at 93.

II.  Headache Disorder

The veteran also claims entitlement to service connection for 
a headache disorder.  Although substantial development has 
taken place, the Board finds that VA has not yet met its duty 
to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In his December 2005 substantive appeal, the veteran stated 
that he was receiving Social Security Administration (SSA) 
benefits for his chronic headache disorder.  The RO has not 
yet not attempted to obtain the veteran's SSA records.  As 
the duty to assist extends to obtaining SSA records where 
they may be relevant to the issue under consideration, remand 
is required for the RO to obtain the veteran's SSA records.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran, and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include VA 
treatment records and private medical 
treatment records.  Based on the veteran's 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained or identified, to 
include records from the Social Security 
Administration.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  Thereafter, the RO must afford the 
veteran a VA examination to determine the 
nature and severity of his service-
connected pes planus.  The claims file 
must be made available to the examiner for 
review in conjunction with this 
examination.  Any indicated tests and 
studies must be accomplished.  All 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must address 
whether the pes planus is mild, moderate, 
severe, or pronounced.  The examiner must 
determine whether symptoms are relieved by 
built-up shoe or arch support and whether 
there is weight-bearing over or medial to 
the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of 
the feet, objective evidence of marked 
deformity, indication of swelling on use, 
and/or characteristic callosities.  The 
examiner must also determine whether there 
is marked pronation, extreme tenderness of 
plantar surfaces, and marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances.  If the 
examiner is unable to provide any of the 
requested information with any degree of 
medical certainty, the examiner must 
clearly so state, and explain why.  The 
rationale for each opinion expressed must 
also be provided.  The report prepared 
must be typed. 

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


